Exhibit 10.15

 

[DYNEGY LETTERHEAD]

 

March 11, 2003

 

Ms. Carol F. Graebner

101 Wescott, No. 1804

Houston, TX 77007

 

Dear Carol:

 

Set forth below are the terms of your employment with Dynegy Inc. (hereinafter
referred to as the “Company”).

 

  1. Title and Duties

 

Your title shall be Executive Vice President & General Counsel. You will report
to Bruce Williamson, President & CEO. Your duties will include such lawful
duties as may be delegated from time to time by the President and Chief
Executive Officer. You shall devote your full time, energy and skill to the
performance of your duties for the Company, and will exercise due diligence and
reasonable care in the performance of such duties. You will be employed at the
Company’s headquarters in Houston, Texas.

 

  2. Term

 

(a) Unless earlier terminated as provided for herein, the term of this Agreement
will be for two (2) years, beginning on the Effective Date and ending on the
second anniversary of the Effective Date (such period, and any extension thereof
pursuant to the next succeeding sentence, the “Term”). At the time the Term
would otherwise expire, the Term shall automatically be extended for an
additional one (1) year period unless either the Company or you provide written
notice not less than sixty (60) days prior to the date on which this Agreement
would otherwise be automatically extended that such party is electing not to so
extend the Term. The term “Effective Date” means your first day of employment
with Dynegy.

 

(b) If your employment with Dynegy is terminated for “cause” or terminates due
to your voluntary resignation (other than pursuant to a voluntary resignation
resulting from a “constructive termination” as set forth in Paragraph 2(d)),
Dynegy shall have no further obligation to you except for the payment of amounts
due before the date of such termination. You further agree that the benefits
which you have received from the execution of this Agreement through the date of
such termination constitute sufficient consideration for your obligations
pursuant to Paragraph 4, notwithstanding the fact that the Company has no
further obligation to you except for the payment of amounts due before the date
of such a termination for cause or voluntary resignation.

 

For purposes of this Agreement, you may be terminated for “cause” as a result of
(i) refusal to implement or adhere to lawful policies or lawful directives of
the Board of Directors or the President or Chief Executive Officer; (ii)
engaging in conduct which is materially (as

 

1



--------------------------------------------------------------------------------

described in and determined under the Dynegy Inc. Disclosure Controls and
Procedures Policy) injurious (monetarily or otherwise) to the Company or any of
its affiliates (including, without limitation, misuse of the Company’s or an
affiliate’s funds or other property); (iii) misconduct or dishonesty directly
related to the performance of your duties for the Company or gross negligence in
the performance of your duties for the Company; (iv) conviction (or entering
into a plea bargain admitting criminal guilt) in any criminal proceeding
involving a felony or a crime of moral turpitude; (v) drug or alcohol abuse;
(vi) continued failure to perform your duties under this Agreement which is not
cured within 10 days after written notice is provided to you by the Company; or
(vii) any other material breach of this Agreement by you which is not cured
within 10 days after written notice is provided to you by the Company.

 

(c) If your employment is terminated during the Term by the Company without
cause or by you due to a resignation following “constructive termination” (as
defined below), you shall receive the severance pay and other benefits for which
you are eligible under the Dynegy Inc. Executive Severance Pay Plan (effective
November 1, 2001) (the “Plan”) in lieu of the payments and benefits described in
Paragraph 3 hereof. In addition to any severance pay and other benefits for
which you are eligible under the Plan, you shall receive (i) a lump sum amount
equal to the value of the 401(k) Plan matching contribution and Portable
Retirement Plan benefit you otherwise would have received through the end of the
Term of this Agreement; and (ii) any employee stock options granted to you prior
to or during the term of this Agreement shall become vested as of your
employment termination date, and you shall have the right to exercise any such
vested options through the end of the Term of this Agreement, but in no event
later than the original term of the option.

 

For purposes of this Agreement a “constructive termination” shall be deemed to
have occurred in the event that (i) your Base Salary as defined in Paragraph
3(a) is reduced; (ii) the Company materially breaches this Agreement; or (iii)
your position is relocated outside of the Houston, Texas metropolitan area. Any
resignation by you as a result of assertion of a constructive termination shall
be communicated by delivery to the Chief Executive Officer of the Company within
thirty (30) days from the date you had knowledge of the commencement of such
constructive termination by written notice setting forth the grounds therefore,
during which period the Company shall be entitled to cure or remedy the matters
set forth in such notice to your reasonable satisfaction. Unless you withdraw
such notice prior to the expiration of this thirty (30) day period, such
resignation shall take effect upon the expiration of thirty (30) days from the
date of the delivery of the notice. Any other voluntary resignation by you shall
be communicated by thirty (30) days’ advance written notice delivery to the
Chief Executive Officer of the Company.

 

(d) If your employment is terminated by the Company without cause, or by you
following a significant diminution in your responsibilities, authority or scope
of duties, a reduction in your Base Salary, relocation of your position outside
the Houston, Texas metropolitan area or a material breach of this Agreement by
the Company, and such termination occurs within one year after (i) the effective
date of a “change in control” (as defined below) or (ii) after the execution by
the Company of an agreement, the consummation of which will constitute a “change
in control,” and before the effective date of a “change in control” or
cancellation of such agreement, then you shall receive the following items as
your sole compensation in lieu of the payments and benefits described in
Paragraph 3 hereof: (i) a lump

 

2



--------------------------------------------------------------------------------

sum amount equal to 2.99 times the greater of (a) your average annual Base
Salary and annual cash bonus amount pursuant to the Company’s Incentive
Compensation Plan as described in Paragraph 3(b) for the three calendar years
immediately prior to the calendar year of your employment termination date or
(b) your Base Salary and target annual cash bonus amount under the Company’s
Incentive Compensation Plan as described in Paragraph 3(b) for the year in which
your employment is terminated; (ii) a lump sum amount equal to the value of the
401(k) Plan matching contribution and Portable Retirement Plan benefit you
otherwise would have received through the end of the Term of this Agreement;
(iii) for a period of thirty-six (36) months from your employment termination
date, all medical, dental and vision benefits the Company was maintaining for
you and your family as of your employment termination date; and (v) any employee
stock options granted to you prior to or during the Term of this Agreement shall
become vested as of your employment termination date, and you shall have the
right to exercise any such vested options through the end of the Term of this
Agreement, but no event later than the original term of the option. The
continued medical, dental and vision benefits referenced herein are contingent
upon the Company and your payment of its and your respective portion of the
premium required for each such benefit.

 

For purposes of this Agreement, “change in control” shall mean (1) a merger of
the Company with another entity, a consolidation involving the Company, or the
sale of all or substantially all of the assets of the Company to another entity
if, in any such case, (A) the holders of equity securities of the Company
immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 60% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or (B)
the persons who were members of the Board immediately prior to such transaction
or event shall not constitute at least a majority of the board of directors of
the resulting entity immediately after such transaction or event, (2) the
dissolution or liquidation of the Company, (3) when any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Exchange Act,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 20% (which percentage shall be increased to 40% in the case
of ownership or control by ChevronTexaco Corporation or a “group” of which
ChevronTexaco Corporation is a part) of the combined voting power of the
outstanding securities of, (A) if the Company has not engaged in a merger or
consolidation, the Company, or (B) if the Company has engaged in a merger or
consolidation, the resulting entity, or (4) as a result of or in connection with
a contested election of directors, the persons who were members of the Board
immediately before such election shall cease to constitute a majority of the
Board. For purposes of the preceding sentence, (i) “resulting entity” in the
context of a transaction or event that is a merger, consolidation or sale of all
or substantially all assets shall mean the surviving entity (or acquiring entity
in the case of an asset sale) unless the surviving entity (or acquiring entity
in the case of an asset sale) is a subsidiary of another entity and the holders
of common stock of the Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Company”
shall refer to the resulting entity and the term “Board” shall refer to the
board of directors (or comparable governing body) of the resulting entity.

 

3



--------------------------------------------------------------------------------

(e) If you die, or become disabled and cannot perform your duties, your
employment hereunder shall be terminated and you (or your estate) shall receive:
(i) your Base Salary for twelve (12) months following the month in which your
employment is terminated, and (ii) for a period of twelve (12) months from the
date your employment is terminated, all medical, dental and vision benefits that
the Company was maintaining for you and/or your family as of the date your
employment is terminated. In addition, any employee stock options granted to you
prior to or during the term of this Agreement shall become vested as of the date
of the termination of your employment due to death or disability, and you (or
your estate) shall have the right to exercise any such vested options for a
period of twelve (12) months from the date your employment is terminated. For
purposes of this Agreement, you shall be disabled as of the first date on which
you become eligible to receive disability benefits under the Company’s long-term
disability plan (or Social Security disability benefits at a time when the
Company does not maintain a long-term disability plan or such plan is not
available to you).

 

(f) Any termination of your employment after the expiration of the Term of this
Agreement shall be subject to the Company’s practices and procedures, including
severance and other employee benefit plans.

 

Unless otherwise specified herein, all payments under this Agreement shall be
paid in a lump sum, less applicable withholding taxes, within thirty (30) days
following your termination.

 

  3. Compensation

 

(a) During the term of this Agreement, you will be paid a base annual salary of
$320,000.00, payable in accordance with the Company’s payroll guidelines. Your
salary will be reviewed each year and may be increased, but not decreased, in
such amounts as may be determined by the Company. Increases may be made to your
Base Salary at the discretion of the Board of Directors based upon your
individual performance. There is no guarantee of a salary increase at any time.

 

(b) You shall participate in the Company’s Incentive Compensation Plan. The
target bonus for your position is 50% of your base annual salary, dependent upon
certain financial or performance objectives, determined in accordance with such
program, and by the Board. Your bonus compensation can be within a range of 12%
to 75% of your annual base salary. Incentive awards are paid to eligible
employees based on overall company, business unit, and individual performance
with emphasis placed on competitive market reward levels and with
differentiation made for stronger performers. Award ranges are subject to change
based on market competitive norms. In the sole discretion of the Board,
incentive awards in excess of the 200% target bonus range may be made in
non-cash equivalents including, but not limited to, grants of options to
purchase shares of Class A Common Stock of the Company or grants of restricted
shares of Class A Common Stock of the Company. There is no guarantee of a bonus
payment at any time. You must be an active employee on payroll on the date the
awards are distributed to receive an award.

 

4



--------------------------------------------------------------------------------

(c) You will receive, on the Effective Date, a grant of 90,000 fair market value
Non-Qualified Stock Options (the “Options”) to purchase common stock in Dynegy
Inc. The Options will be priced as of the date of your employment with the
Company as Executive Vice President and Chief Counsel, and will vest, in
accordance with the applicable stock option plan, in thirds on each anniversary
of the option grant date until fully vested. During the term of this Agreement,
you will also be eligible to receive an annual stock option award of Class A
Common Stock of the Company. Such option grants will be made dependent upon
certain financial or performance objectives, determined in accordance with such
program, and by the Board. Option grant ranges are subject to change based on
market competitive norms, and the Company may award options below the target
range referenced above in its sole discretion. There is no guarantee of a grant
of options at any time. Any options granted to you will have an exercise price
equal to the highest closing price reported on the NYSE for Class A Common Stock
of the Company on the date of grant in accordance with the requirements and
provisions of the Company’s currently applicable option grant program. Any
options granted during the term of this Agreement are subject to the vesting,
forfeiture and other terms and conditions of the option grant program under
which they were granted. You recognize that any value of an award of “market”
options is a projected value, which is subject to the future performance of the
Company stock, and that there is no guarantee that the actual value of such
options will achieve that value. The valuation method to determine the actual
number of stock options to be granted will be the Black-Scholes valuation of the
option on the date of grant, as approved by the Options Committee of the Board
of Directors of the Company.

 

(d) Within 30 days of the Effective Date, the Company shall pay to you
$200,000.00 as a sign-on bonus for the execution of this agreement.

 

(e) You shall be eligible to participate in such other plans and receive such
other perquisites as the Board of Directors of the Company in its sole
discretion determines, including, but not limited to, four (4) weeks of paid
vacation per annum.

 

  4. Confidentiality, Non-Competition and Non-Solicitation

 

You recognize and acknowledge that:

 

(a) You will have access to certain information concerning the Company that is
confidential and proprietary and constitutes valuable and unique property of the
Company. You agree that you will not at any time, either during or after your
employment, disclose to others, use, copy or permit to be copied, except
pursuant to your duties on behalf of the Company or its successors, assigns or
nominees, any secret or confidential information of the Company (whether or not
developed by you) without the prior written consent of the Board of Directors of
the Company. The term “secret or confidential information of the Company”
(sometimes referred to herein as “Confidential Information”) shall include,
without limitation, the Company’s plans; strategies; potential acquisitions;
costs; prices; systems for buying, selling, and/or trading natural gas, natural
gas liquids, crude oil, coal, electricity, bandwidth and communications
services; client lists; pricing policies; financial information; the names of
and pertinent information regarding suppliers; computer programs; policy or
procedure manuals; training and recruiting procedures; accounting procedures;
the status and content of the Company’s contracts with its suppliers or clients;
or servicing methods and techniques at any

 

5



--------------------------------------------------------------------------------

time used, developed, or investigated by the Company; before or during your
tenure of employment to the extent any of the foregoing are (i) not generally
available to the public and (ii) maintained as confidential by the Company. You
further agree to maintain in confidence any confidential information of third
parties received as a result of your employment and duties with the Company. The
foregoing restrictions shall not apply if you are required by legal process,
statute or regulation to disclose such information.

 

(b) At the termination of your employment you will deliver to the Company, as
determined appropriate by the Company, all correspondence, memoranda, notes,
records, client lists, computer systems, programs, or other documents and all
copies thereof made, composed or received by you, solely or jointly with others,
and which are in your possession, custody, or control at such date and which are
related in any manner to the past, present, or anticipated business of the
Company.

 

(c) To protect and safeguard the Company’s trade secrets and Confidential
Information and also the Company’s goodwill with its suppliers and clients, for
a period of six (6) months following the termination of your employment for any
reason you will not, within a 50 mile radius of the Company’s principal office,
without the prior written consent of the Board of Directors of the Company,
directly or indirectly, engage in (as owner, partner, shareholder, employee,
director, agent, consultant or otherwise) any business which is a competitor of
the Company, as hereinafter defined. The restrictions contained in the preceding
paragraph shall not apply in the event the Company repudiates this Agreement or
if you have not received all compensation for which you are eligible in
Paragraph 3 herein. For purposes of this Agreement, a “competitor of the
Company” is any entity, including without limitation a corporation, sole
proprietorship, partnership, joint venture, syndicate, trust or any other form
of organization or a parent, subsidiary or division of any of the foregoing,
which, during such period or the immediately preceding fiscal year of such
entity, was engaged in the unregulated marketing, gathering, transportation or
processing of natural gas or derivatives of natural gas or other hydrocarbons or
electricity. For purposes of this paragraph, the following entities shall not be
deemed to be competitors of the Company: (i) a Local Distribution Company; (ii)
a company which is predominantly an oil or natural gas producer; (iii) a natural
gas pipeline company in the jurisdictional aspects of its business; or (iv) an
integrated regulated electric and/or gas utility, as long as the utility does
not engage in the unregulated marketing of its generation or power trading other
than that related to the generation and power marketing allocated to its own
service areas. The terms of this Paragraph 4(c) shall not apply to your present
or future investments in the securities of companies listed on a national
securities exchange or traded on the over-the-counter market to the extent such
investments do not exceed one percent (1%) of the total outstanding shares of
such company.

 

(d) For a period of two (2) years after the expiration or termination of your
employment for whatever reason, you shall not, either on your own behalf or on
behalf of your new employer (either directly or indirectly via a corporate
recruiter or headhunter) induce or otherwise entice any employee of the Company
to leave the Company, nor shall you attempt to hire any of the Company’s
employees.

 

(e) You agree that the foregoing restrictions contain reasonable limitations as
to the time, geographical area, and scope of activity to be restrained and that
these restrictions do

 

6



--------------------------------------------------------------------------------

not impose any greater restraint than is necessary to protect the goodwill and
other legitimate business interests of the Company, including but not limited to
the protection of Confidential Information. You also agree that the general
public shall not be harmed by enforcement of this Paragraph 4. Should any
provision in this Paragraph 4 be held unreasonably broad with respect to the
restrictions as to time, geographical area, or scope of activity to be
restrained, any such restriction shall be construed by limiting and reducing it
to the extent necessary to render it reasonable, and as so construed, such
provision shall be enforced.

 

Accordingly, you consent and agree that if you violate any of the provisions of
this Paragraph 4, the Company and its subsidiaries and affiliated companies
would sustain irreparable harm and, therefore, in addition to any other remedies
which the Company may have under this Agreement or otherwise, the Company shall
be entitled to an injunction from any court of competent jurisdiction
restraining you from committing or continuing any such violation of this
Paragraph. You acknowledge that damages at law would not be an adequate remedy
for violation of this Paragraph 4, and you therefore agree that the provisions
of this Paragraph 4 may be specifically enforced against you in any court of
competent jurisdiction. Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from you.

 

  5. Arbitration

 

The parties hereto may attempt to resolve any dispute hereunder informally via
mediation or other means. Otherwise, any controversy or claim arising out of or
relating to this Agreement, or any breach thereof, shall, except as provided in
Paragraph 4, be adjusted only by arbitration in accordance with the rules of the
American Arbitration Association, and judgment upon such award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall be held in the City of Houston, Texas, or such other place as
may be agreed upon at the time by the parties to the arbitration. The
arbitrator(s) shall, in their award, allocate between the parties the costs of
arbitration, which shall include reasonable attorneys’ fees of the parties, as
well as the arbitrator’s fees and expenses, in such proportions as the
arbitrator deems just.

 

  6. Indemnification

 

If, at any time during or after the Term of this Agreement, you are made a party
to, or are threatened to be made a party in, any civil, criminal or
administrative action, suit or proceeding by reason of the fact that you are or
were a director, officer, employee, attorney or agent of the Company, or of any
other corporation or any partnership, joint venture, trust or other enterprise
for which you served as such at the request of the Company, then you shall be
indemnified by the Company, to the fullest extent permitted under applicable
law, against expenses actually and reasonably incurred by you or imposed on you
in connection with, or resulting from, the defense of such action, suit or
proceeding, or in connection with, or resulting from, any appeal therein if you
acted in good faith and in a manner you reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe your conduct was
unlawful, except with respect to matters as to which it is adjudged that you are
liable to the Company or to any other corporation, partnership, joint venture,
trust, enterprise or third party individual for gross

 

7



--------------------------------------------------------------------------------

negligence or willful misconduct in the performance of your duties. As used
herein, the term “expenses” shall include all obligations actually and
reasonably incurred by you for the payment of money, including, without
limitation, attorneys’ fees, judgments, awards, fines, penalties and amounts
paid in satisfaction of a judgment or in settlement of any such action, suit or
proceeding, except amounts paid to the Company or such other corporation,
partnership, joint venture, trust or other enterprise by you. The foregoing
indemnification provisions shall be in addition to any other rights to
indemnification to which you may be entitled.

 

  7. Other Provisions

 

(a) THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW, RULE OR
PRINCIPLE THAT MIGHT OTHERWISE REFER TO THE SUBSTANTIVE LAW OF ANOTHER
JURISDICTION.

 

(b) Except as otherwise indicated, this Agreement is not assignable without the
written authorization of both parties; except that the Company may assign this
Agreement to any entity to which the Company transfers substantially all of its
assets or to any entity which is a successor to the Company by reorganization,
incorporation, merger or similar business combination.

 

(c) Except as otherwise provided herein, the provisions of Paragraphs 4, 5, 6
and 7 of this Agreement shall survive the termination of this Agreement.

 

(d) This Agreement supersedes all previous employment agreements, whether
written or oral, between the Company and you. This Agreement may be amended only
by written amendment duly executed by both parties and their legal
representatives and authorized by action of the Board. Except as otherwise
specifically provided in this Agreement, no waiver by either party hereto of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of a subsequent
breach of such condition or provision or a waiver of a similar or dissimilar
provision or condition at the same or at any prior or subsequent time.

 

(e) Any notice or other communication required or permitted pursuant to the
terms of this Agreement shall be in writing and shall be deemed to have been
duly given when hand delivered or mailed by United States mail, first class,
postage prepaid and registered with return receipt requested, addressed to the
intended recipient at his or its address set forth below and, in the case of a
notice or other communication to the Company, directed to the attention of the
Board of Directors with a copy to the Secretary of the Company, or to such other
address as the intended recipient may have theretofore furnished to the sender
in writing in accordance herewith, except that until any notice of change of
address is received, notices shall be sent to the following addresses:

 

If to you:   If to the Company: Carol F. Graebner   Chief Executive Officer 101
Westcott, No. 1804   Dynegy Inc. Houston, TX 77007   1000 Louisiana St., Suite
5800     Houston, TX 77002

 

 

8



--------------------------------------------------------------------------------

(f) If any one or more of the provisions or parts of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision or part of a provision of this Agreement, but this
Agreement shall be reformed and construed as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provisions or part thereof shall be reformed so that it would be valid,
legal and enforceable to the maximum extent permitted by law.

 

(g) You shall not be required to mitigate damages (or the amount of any
compensation provided under this Agreement to be paid) following your
termination of employment, by seeking employment or otherwise.

 

(h) Neither you nor the Company will make or authorize any public statement
disparaging the other in its or his business interests and affairs.
Notwithstanding the foregoing, neither party shall be (i) required to make any
statement which it or he believes to be false or inaccurate, or (ii) restricted
in connection with any litigation, arbitration or similar proceeding or with
respect to its response to any legal process.

 

(i) The waiver by the Company of breach of any provision of this Agreement by
you shall not operate or be construed as a waiver of any subsequent breach by
you. The waiver by you of a breach of any provision of this Agreement by the
Company shall not operate or be construed as a waiver of any subsequent breach
by the Company.

 

(j) The section headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(k) This Agreement may be executed in one or more counterparts, which shall,
collectively and separately, constitute one agreement.

 

(l) Notwithstanding anything to the contrary set forth in this Agreement, the
Company may cause any of its subsidiaries for which you render services to pay
or otherwise satisfy, in whole or in part, some or all of the Company’s
obligations hereunder.

 

9



--------------------------------------------------------------------------------

If the foregoing reflects your understanding of the terms of your employment
with the Company, please execute each copy of this letter in the space provided
below.

 

DYNEGY INC.

By:   /s/ Bruce A. Williamson    

--------------------------------------------------------------------------------

   

Bruce A. Williamson

President and Chief Executive Officer

 

AGREED AND ACCEPTED this 11th day

of March 2003.

 

/s/ CAROL F. GRAEBNER    

Carol F. Graebner

 

10